internal_revenue_service number info release date index number date xxxxxxx x xxxx xxxxxxxxxxxx xxxxxxx xxxxx xxxxxx - xxxxx xxxxxxx post office box xxxx xxxxxxx xxxxxxx xxxxx dear mr xxxx application_for recognition of exemption under sec_501 of the internal_revenue_code you asked whether a determination_letter and user_fee is required of a religious_organization to receive or maintain public recognition of tax-exempt status you also asked whether public recognition would be denied or lost as a result of an organization’s inability to comply with the service’s income_tax regulations the regulations for obtaining a determination_letter a church a convention or association of a church or an integrated_auxiliary_of_a_church that meets the requirements of sec_501 of the internal_revenue_code is not required to file a form_1023 application with the service to be exempt from federal_income_tax under sec_501 as such they are not required to pay a user_fee however under sec_1_508-1 of the regulations to receive official recognition of its status an organization excepted from the notice requirement should file form_1023 and pay the applicable user_fee filing form_1023 is the only method by which an organization can be officially recognized as exempt under sec_501 xx xxxxxx xxxxxxxxxx id xx-xxxxx in this office at xxx xxx-xxxx thank you for your letter dated date with regard to filing irs form_1023 i hope this information is helpful if you have any further questions please call sincerely gerald v sack gerald v sack manager exempt_organizations technical group
